Exhibit 10.2

EXECUTION COPY


SUBSIDIARY GUARANTY

                 THIS SUBSIDIARY GUARANTY (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”) is made
as of June 23, 2006, by each of the undersigned (the “Initial Guarantors”, and
together with any additional Subsidiaries which become parties to this Guaranty
by executing a Supplement hereto in the form attached hereto as Annex I, the
“Guarantors”), in favor of JPMorgan Chase Bank, National Association, as the
“Administrative Agent” for the benefit of itself, the “Lenders” and the other
“Holders of Guaranteed Obligations”) (in each case, under and as defined in the
“Credit Agreement” described below). Each capitalized term used herein and not
defined herein shall have the meaning ascribed thereto in the Credit Agreement.

WITNESSETH:

                 WHEREAS, ArvinMeritor, Inc., an Indiana corporation (the
“Company”), has entered into that certain Credit Agreement, dated as of June 23,
2006 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Company,
ArvinMeritor Finance Ireland Ltd., a company organized under the laws of Ireland
(the “Subsidiary Borrower” and, together with the Company, the “Borrowers”), the
financial institutions from time to time parties thereto as “Lenders”, the
Administrative Agent, Citicorp North America, Inc. and UBS Securities LLC, as
Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas and Lehman Commercial
Paper Inc., as Documentation Agents, which Credit Agreement provides, subject to
the terms and conditions of the Credit Agreement, for extensions of credit and
other financial accommodations by the Lenders to the Borrowers;

                 WHEREAS, it is a condition precedent to the extensions of
credit by the Lenders under the Credit Agreement that each of the “Subsidiary
Guarantors” (under and as defined in the Credit Agreement, and constituting all
Domestic Subsidiaries and Special Foreign Subsidiaries of the Company required
to execute a Guaranty pursuant to Section 7.2(K) of the Credit Agreement)
execute and deliver a Guaranty, whereby each of the Subsidiary Guarantors,
without limitation and with full recourse, shall guarantee the payment when due
of (i) all Obligations, including, without limitation, all principal, interest,
letter of credit reimbursement obligations and other amounts that shall be at
any time payable by the Borrowers under the Credit Agreement or the other Loan
Documents, and (ii) all Hedging Obligations and Treasury Obligations of the
Company and the Domestic Subsidiary Guarantors owing to any Lender or any
Affiliate of any Lender (all of the obligations described in the foregoing
clauses (i) and (ii), the “Guaranteed Obligations”) (all Loan Documents, all
agreements evidencing such Hedging Obligations and all Treasury Agreements being
referred to herein collectively as the “Transaction Documents”); and

                 WHEREAS, in consideration of the direct and indirect financial
and other support that the Borrowers have provided, and such direct and indirect
financial and other support as the Borrowers may in the future provide, to the
Guarantors, and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, each of the Guarantors is willing to guarantee
the Obligations under the Credit Agreement and the other Transaction Documents;


--------------------------------------------------------------------------------

                 NOW, THEREFORE, in consideration of the foregoing premises and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

                 Section 1.      Representations, Warranties and Covenants. In
order to induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and to make the Loans and the other financial accommodations to
the Borrowers and to issue the Letters of Credit described in the Credit
Agreement, each of the Guarantors represents and warrants to each Lender and the
Administrative Agent as of the date of this Guaranty, giving effect to the
consummation of the transactions contemplated by the Transaction Documents on
the Closing Date (which representations and warranties shall be deemed to have
been renewed on each date the representations and warranties set forth in
Article VI of the Credit Agreement are made as required by Section 5.2 thereof):

                 (a)        It is a corporation, partnership, limited liability
company or other organization duly incorporated or organized, validly existing
and in good standing (in jurisdictions where applicable) under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted and
where the failure to be in good standing or authorized to conduct business would
have a Material Adverse Effect.

                 (b)        It has the corporate or other power and authority
and legal right to execute and deliver this Guaranty and to perform its
obligations hereunder. The execution and delivery by it of this Guaranty and the
performance of its obligations hereunder have been duly authorized by proper
corporate, partnership or limited liability company proceedings, and this
Guaranty constitutes a legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

                 (c)        Neither the execution and delivery by it of this
Guaranty, nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on such Guarantor or
such Guarantor’s articles of incorporation or by-laws or comparable constitutive
documents or the provisions of any indenture, instrument or agreement to which
such Guarantor is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in the
creation or imposition of any Lien (other than any Lien permitted by Section
7.3(F) of the Credit Agreement) in, of or on the Property of such Guarantor
pursuant to the terms of any such indenture, instrument or agreement, except for
any such violation, conflict or default as would not reasonably be expected to
have a Material Adverse Effect. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority, or any other third party, is required
to authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
this Guaranty, except for those which have been obtained.

2

--------------------------------------------------------------------------------

                 Section 2.      The Guaranty. Each of the Guarantors hereby
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Guaranteed Obligations, including,
without limitation, (i) the principal of and interest on each Advance made to
the Borrowers pursuant to the Credit Agreement, (ii) any Reimbursement
Obligations of the Borrowers or the performance by the Borrowers of such
Reimbursement Obligations, (iii) all other amounts payable by the Borrowers and
the Domestic Subsidiary Guarantors under the Credit Agreement and the other
Transaction Documents, and (iv) the punctual and faithful performance, keeping,
observance, and fulfillment by the Borrowers and the Domestic Subsidiary
Guarantors of all of the agreements, conditions, covenants, and obligations of
the Borrowers and the Domestic Subsidiary Guarantors contained in the
Transaction Documents. Upon failure by any Borrower or any Domestic Subsidiary
Guarantor to pay punctually any such amount or perform such obligation, each of
the Guarantors agrees that it shall forthwith on demand pay such amount or
perform such obligation at the place and in the manner specified in the Credit
Agreement or the relevant Transaction Document, as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.

                 Section 3.      Guaranty Unconditional. The obligations of each
Guarantor hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:


             (i)        any extension, renewal, settlement, indulgence,
compromise, waiver or release of or with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations, whether
(in any such case) by operation of law or otherwise, or any failure or omission
to enforce any right, power or remedy with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations;


             (ii)        any modification or amendment of or supplement to the
Credit Agreement or any other Transaction Document, including, without
limitation, any such amendment which may increase the amount of, or the interest
rates applicable to, any of the Guaranteed Obligations guaranteed hereby;


             (iii)        any change in the corporate, partnership, limited
liability company or other existence, structure or ownership of any Borrower,
such Guarantor or any other guarantor of any of the Guaranteed Obligations, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
any Borrower, such Guarantor or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of any Borrower, such Guarantor or any other
guarantor of any of the Guaranteed Obligations;


             (iv)        the existence of any claim, setoff or other rights
which the Guarantors may have at any time against any Borrower, any other
guarantor of any of the Guaranteed


3

--------------------------------------------------------------------------------


Obligations, the Administrative Agent, any Holder of Guaranteed Obligations or
any other Person, whether in connection herewith or in connection with any
unrelated transactions; provided, that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;


             (v)        the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the collateral, if any,
securing the Guaranteed Obligations or any part thereof, or any other invalidity
or unenforceability relating to or against any Borrower, such Guarantor or any
other guarantor of any of the Guaranteed Obligations, for any reason related to
the Credit Agreement, any other Transaction Document or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment of any of the Guaranteed Obligations by any Borrower, such
Guarantor or any other guarantor of the Guaranteed Obligations;


             (vi)        the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Guaranteed Obligations, if any;


             (vii)        the election by, or on behalf of, any one or more of
the Holders of Guaranteed Obligations, in any proceeding instituted under Title
11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;


             (viii)        any borrowing or grant of a security interest by any
Borrower, such Guarantor or any other guarantor of the Guaranteed Obligations as
debtor-in-possession, under Section 364 of the Bankruptcy Code;


             (ix)        the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of the claims of the Holders of Guaranteed
Obligations or the Administrative Agent for repayment of all or any part of the
Guaranteed Obligations;


             (x)        the failure of any other guarantor to sign or become
party to this Guaranty or any amendment, change, or reaffirmation hereof;


             (xi)        any other act or omission to act or delay of any kind
by any Borrower, such Guarantor, any other guarantor of the Guaranteed
Obligations, the Administrative Agent, any Holder of Guaranteed Obligations or
any other Person or any other circumstance whatsoever which might, but for the
provisions of this Section 3, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder; or


             (xii)        any release, surrender, compromise, settlement,
waiver, subordination or modification, with or without consideration, of any
collateral securing the Guaranteed Obligations or any part thereof, any other
guaranties with respect to the Guaranteed Obligations or any part thereof, or
any other obligation of any person or entity with


4

--------------------------------------------------------------------------------


  respect to the Guaranteed Obligations or any part thereof, or any
nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations.


                 Section 4.      Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Subject to any prior release herefrom of
any Guarantor by the Administrative Agent in accordance with (and pursuant to
authority granted to the Administrative Agent under) the terms of the Credit
Agreement, each Guarantor’s obligations hereunder shall remain in full force and
effect until all of the Guaranteed Obligations shall have been indefeasibly paid
in full in cash and the Revolving Loan Commitments, the Term Loan Commitments,
the Swing Line Commitment and all Letters of Credit issued under the Credit
Agreement (and obligations to issue the same) shall have terminated or expired,
and all other financing arrangements among the Borrowers or any Guarantor and
the Holders of Guaranteed Obligations under or in connection with the Credit
Agreement and each other Loan Document shall have terminated (herein, the
“Termination Conditions”), and until the prior and complete satisfaction of the
Termination Conditions all of the rights and remedies under this Agreement and
the other Transaction Documents shall survive. If at any time any payment of the
principal of or interest on any Advance or Reimbursement Obligation or any other
amount payable by any Borrower or any other party under the Credit Agreement or
any other Transaction Document is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, each Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.

                 Section 5.      General Waivers; Additional Waivers.

                 (a)        General Waivers. Each Guarantor irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against any Borrower, such Guarantor, any
other guarantor of the Guaranteed Obligations or any other Person.

                 (b)        Additional Waivers. Notwithstanding anything herein
to the contrary, each of the Guarantors hereby absolutely, unconditionally,
knowingly, and expressly waives:


             (i)        any right it may have to revoke this Guaranty as to
future indebtedness or notice of acceptance hereof;


             (ii)        (A) notice of acceptance hereof; (B) notice of any
Loans, Letters of Credit or other financial accommodations made or extended
under the Transaction Documents or the creation or existence of any Guaranteed
Obligations; (C) notice of the amount of the Guaranteed Obligations, subject,
however, to each Guarantor’s right to make inquiry of the Administrative Agent
and the Holders of Guaranteed Obligations to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (D) notice of any adverse change
in the financial condition of any Borrower or of any other fact that might
increase such Guarantor’s risk hereunder; (E) notice of presentment for payment,
demand, protest, and notice thereof as to any instruments among the Transaction
Documents; (F) notice of any Unmatured Default or Default; and (G) all other
notices (except if such notice is


5

--------------------------------------------------------------------------------


specifically required to be given to such Guarantor hereunder or under the
Transaction Documents) and demands to which each Guarantor might otherwise be
entitled;


             (iii)        its right, if any, to require the Administrative Agent
and the Holders of Guaranteed Obligations to institute suit against, or to
exhaust any rights and remedies which the Administrative Agent and the Holders
of Guaranteed Obligations now have or may hereafter have against, any other
guarantor of the Guaranteed Obligations or any third party, or against any
collateral provided by such other guarantors or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid) of any other guarantor
of the Guaranteed Obligations or by reason of the cessation from any cause
whatsoever of the liability of any other guarantor of the Guaranteed Obligations
in respect thereof;


             (iv)        (A) any rights to assert against the Administrative
Agent and the Holders of Guaranteed Obligations any defense (legal or
equitable), set-off, counterclaim, or claim which such Guarantor may now or at
any time hereafter have against any other guarantor of the Guaranteed
Obligations or any third party liable to the Administrative Agent and the
Holders of Guaranteed Obligations; (B) any defense, set-off, counterclaim or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity or enforceability of the
Guaranteed Obligations or any security therefor; (C) any defense such Guarantor
has to performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: (1) the impairment or suspension of the Administrative
Agent’s and the Holders of Guaranteed Obligations’ rights or remedies against
any other guarantor of the Guaranteed Obligations; (2) the alteration by the
Administrative Agent and the Holders of Guaranteed Obligations of the Guaranteed
Obligations; (3) any discharge of the obligations of any other guarantor of the
Guaranteed Obligations to the Administrative Agent and the Holders of Guaranteed
Obligations by operation of law as a result of the Administrative Agent’s and
the Holders of Guaranteed Obligations’ intervention or omission; or (4) the
acceptance by the Administrative Agent and the Holders of Guaranteed Obligations
of anything in partial satisfaction of the Guaranteed Obligations; and (D) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guaranteed Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder; and


             (v)        any defense arising by reason of or deriving from (a)
any claim or defense based upon an election of remedies by the Administrative
Agent and the other Holders of Guaranteed Obligations; or (b) any election by
the Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of the Bankruptcy Code to limit the amount of, or any collateral
securing, its claim against the Guarantors.


6

--------------------------------------------------------------------------------

                 Section 6.      Subrogation; Subordination of Intercompany
Indebtedness.

                 (a)        Subrogation. Until the prior and complete
satisfaction of all Termination Conditions, each Guarantor, (i) shall have no
right of subrogation with respect to such Guaranteed Obligations and (ii) waives
any right to enforce any remedy which the Holders of Guaranteed Obligations or
the Administrative Agent now have or may hereafter have against any Borrower,
any endorser or any other guarantor of all or any part of the Guaranteed
Obligations or any other Person, and each Guarantor waives any benefit of, and
any right to participate in, any security or collateral that may from time to
time be given to the Holders of Guaranteed Obligations and the Administrative
Agent to secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of the Borrowers to the Holders of Guaranteed
Obligations. Should any Guarantor have the right, notwithstanding the foregoing,
to exercise its subrogation rights prior to complete satisfaction of the
Termination Conditions, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set-off that such
Guarantor may have to prior and complete satisfaction of the Termination
Conditions, and (B) waives any and all defenses available to a surety, guarantor
or accommodation co-obligor until all Termination Conditions are satisfied in
full. Each Guarantor acknowledges and agrees that this subordination is intended
to benefit the Administrative Agent and the Holders of Guaranteed Obligations
and shall not limit or otherwise affect such Guarantor’s liability hereunder or
the enforceability of this Guaranty, and that the Administrative Agent, the
Holders of Guaranteed Obligations and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 6(a).

                 (b)        Subordination of Intercompany Indebtedness. Each
Guarantor agrees that all Intercompany Indebtedness held by such Guarantor shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations and the satisfaction of all other
Termination Conditions; provided, that, and not in contravention of the
foregoing, so long as no Default has occurred and is continuing such Guarantor
may make loans to and receive payments in the ordinary course with respect to
such Intercompany Indebtedness from the related obligor. Should any payment,
distribution, security or instrument or proceeds thereof be received by such
Guarantor upon or with respect to the Intercompany Indebtedness in contravention
of the Credit Agreement or after the occurrence of a Default, including, without
limitation, an event described in Section 8.1(F) or (G) of the Credit Agreement,
prior to the satisfaction of all of the Termination Conditions, such Guarantor
shall receive and hold the same in trust, as trustee, for the benefit of the
Holders of Guaranteed Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Holders of Guaranteed Obligations,
in precisely the form received (except for the endorsement or assignment of such
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by such Guarantor as the property of the Holders of Guaranteed
Obligations. If any Guarantor fails to make any such endorsement or assignment
to the Administrative Agent, the Administrative Agent or any of its officers or
employees are irrevocably authorized to make the same. Each Guarantor agrees
that until the prior and complete satisfaction of all Termination Conditions, no
Guarantor will assign or transfer to any Person any Intercompany Indebtedness.

7

--------------------------------------------------------------------------------

                 Section 7.      Contribution with Respect to Guaranteed
Obligations.

                 (a)        To the extent that any Guarantor shall make a
payment under this Guaranty (a “Guarantor Payment”) which, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Guarantor if each Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Guarantors as determined immediately prior to
the making of such Guarantor Payment, then, following the prior and complete
satisfaction of the Termination Conditions, such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

                 (b)        As of any date of determination, the “Allocable
Amount” of any Guarantor shall be equal to the maximum amount of the claim which
could then be recovered from such Guarantor under this Guaranty without
rendering such claim voidable or avoidable under Section 548 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.

                 (c)        This Section 7 is intended only to define the
relative rights of the Guarantors, and nothing set forth in this Section 7 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.

                 (d)        The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the
Guarantor or Guarantors to which such contribution and indemnification is owing.

                 (e)        The rights of the indemnifying Guarantors against
other Guarantors under this Section 7 shall be exercisable upon the prior and
complete satisfaction of the Termination Conditions.

                 Section 8.      Stay of Acceleration. If acceleration of the
time for payment of any amount payable by any Borrower under the Credit
Agreement or any other Transaction Document is stayed upon the insolvency,
bankruptcy or reorganization of any Borrower at any time while this Guaranty is
in effect, all such amounts otherwise subject to acceleration under the terms of
the Credit Agreement or any other Transaction Document shall nonetheless be
payable by each of the Guarantors hereunder forthwith on demand by the
Administrative Agent.

                 Section 9.      Notices. All notices, requests and other
communications to any party hereunder shall be given in the manner prescribed in
Article XIV of the Credit Agreement, with respect to the Administrative Agent at
its notice address therein and with respect to any Guarantor at the address set
forth below or such other address or telecopy number as such party

8

--------------------------------------------------------------------------------

may hereafter specify for such purpose by notice to the Administrative Agent in
accordance with the provisions of such Article XIV.


Notice Address for Guarantors:
c/o ArvinMeritor, Inc.
2135 West Maple Road
Troy, Michigan 48084-7186
Attention: Treasurer
Telephone No.: 248 435-1444
Facsimile No.: 248 435-1189


                 Section 10.      No Waivers. No failure or delay by the
Administrative Agent or any Holder of Guaranteed Obligations in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, the Credit Agreement and the other
Transaction Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

                 Section 11.      Successors and Assigns. This Guaranty is for
the benefit of the Administrative Agent and the Holders of Guaranteed
Obligations and their respective successors and permitted assigns. In the event
of an assignment of any amounts payable under the Credit Agreement or the other
Transaction Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness; provided, that any rights hereunder
applicable to any Hedging Obligations or Treasury Obligations may be assigned
only to the extent such Hedging Obligations or Treasury Obligations, as
applicable, are assigned to a Lender or an Affiliate of any Lender. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns; provided, that no Guarantor shall have any right to
assign its rights or obligations hereunder without the consent of all of the
Lenders, and any such assignment in violation of this Section 11 shall be null
and void.

                 Section 12.      Changes in Writing. Other than in connection
with the addition of an additional Subsidiary, which shall become a party hereto
by executing a Supplement hereto in the form attached as Annex I, and subject to
Section 11.15(B) of the Credit Agreement, this Guaranty and any provision hereof
may be changed, waived, discharged or terminated only in a writing signed by
each of the Guarantors and the Administrative Agent with the consent of the
Required Lenders under the Credit Agreement (or all of the Lenders if required
pursuant to the terms of Section 9.3 of the Credit Agreement).

                 Section 13.      GOVERNING LAW. ANY DISPUTE BETWEEN ANY
GUARANTOR AND THE ADMINISTRATIVE AGENT OR ANY HOLDER OF GUARANTEED OBLIGATIONS
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG SUCH GUARANTOR, THE ADMINISTRATIVE AGENT AND THE HOLDERS OF
GUARANTEED OBLIGATIONS IN CONNECTION WITH THIS GUARANTY OR ANY

9

--------------------------------------------------------------------------------

OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

                 Section 14.      CONSENT TO JURISDICTION; SERVICE OF PROCESS;
JURY TRIAL; IMMUNITY.

             (A)        NON-EXCLUSIVE JURISDICTION. EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT, AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY HOLDER OF GUARANTEED OBLIGATIONS TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY
HOLDER OF GUARANTEED OBLIGATIONS OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR
ANY HOLDER OF GUARANTEED OBLIGATIONS INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

             (B)        SERVICE OF PROCESS. EACH GUARANTOR WAIVES PERSONAL
SERVICE OF ANY PROCESS UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY WRITS, PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY
THE MAILING THEREOF BY THE ADMINISTRATIVE AGENT OR ANY HOLDER OF GUARANTEED
OBLIGATIONS BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH GUARANTOR
ADDRESSED TO THE COMPANY AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN ANY WAY BE
DEEMED TO LIMIT THE ABILITY OF THE ADMINISTRATIVE AGENT OR ANY HOLDER OF
GUARANTEED OBLIGATIONS TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

             (C)        SERVICE OF PROCESS ON FOREIGN SUBSIDIARIES. EACH
GUARANTOR WHICH IS A FOREIGN SUBSIDIARY (A “FOREIGN GUARANTOR”) IRREVOCABLY
DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT, TO ACCEPT AND
ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN
ANY SUIT,

                 ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (B)
ABOVE. SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH
FOREIGN GUARANTOR UNTIL COMPLETE SATISFACTION OF THE TERMINATION CONDITIONS.
EACH FOREIGN GUARANTOR HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT,

10

--------------------------------------------------------------------------------

ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (B) ABOVE BY SERVICE OF
PROCESS UPON THE COMPANY AS PROVIDED IN THIS CLAUSE (C). EACH FOREIGN GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM OF ERROR
BY REASON OF ANY SUCH SERVICE IN SUCH MANNER AND AGREES THAT SUCH SERVICE SHALL
BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH FOREIGN
GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING AND SHALL, TO THE FULLEST
EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID AND PERSONAL SERVICE UPON
AND PERSONAL DELIVERY TO SUCH FOREIGN GUARANTOR. NOTHING HEREIN WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

             (D)        WAIVER OF JURY TRIAL. EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT, FOR ITSELF AND FOR THE HOLDERS OF GUARANTEED OBLIGATIONS,
IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH.
EACH GUARANTOR AND THE ADMINISTRATIVE AGENT, FOR ITSELF AND FOR THE HOLDERS OF
GUARANTEED OBLIGATIONS, AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY
GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY HOLDER OF GUARANTEED OBLIGATIONS MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS GUARANTY WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF SUCH PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

             (E)        IMMUNITY. TO THE EXTENT THAT ANY FOREIGN GUARANTOR HAS
OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH
FOREIGN GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS GUARANTY.

11

--------------------------------------------------------------------------------

                 Section 15.      No Strict Construction. The parties hereto
have participated jointly in the negotiation and drafting of this Guaranty. In
the event an ambiguity or question of intent or interpretation arises, this
Guaranty shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

               Section 16.      Taxes; Expenses of Enforcement, Etc.

               (A)       Taxes.

                         (i)        All payments by any Guarantor to or for the
account of the Administrative Agent or any other Holder of Guaranteed
Obligations hereunder or under any promissory note or application for a Letter
of Credit shall be made free and clear of and without deduction for any and all
Taxes. If any Guarantor shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to the Administrative Agent or any other
Holder of Guaranteed Obligations, (a) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 16(A)) the
Administrative Agent or such other Holder of Guaranteed Obligations (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Guarantor shall make such deductions, (c) such
Guarantor shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Guarantor shall furnish to the
Administrative Agent the original or certified copy of a receipt evidencing
payment thereof within thirty (30) days after such payment is made.

                         (ii)        In addition, the Guarantors hereby agree to
pay any present or future stamp or documentary taxes and any other excise or
property taxes, charges or similar levies which arise from any payment made
hereunder or from the execution or delivery of, or otherwise with respect to,
this Guaranty (“Other Taxes”).

                         (iii)       The Guarantors hereby agree to indemnify
the Administrative Agent and any other Holder of Guaranteed Obligations for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any Governmental Authority on amounts payable under this
Section 16(A)) paid by the Administrative Agent or such other Holder of
Guaranteed Obligations and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within thirty (30) days of the date the
Administrative Agent or such other Holder of Guaranteed Obligations makes demand
therefor.

                         (iv)        By accepting the benefits hereof, each
Non-U.S. Lender agrees that it will comply with Section 2.14(E) of the Credit
Agreement.

                 (B)        Expenses of Enforcement, Etc. Subject to the terms
of the Credit Agreement, the Required Lenders shall have the right at any time
after the occurrence and during the continuance of a Default to direct the
Administrative Agent to commence enforcement proceedings with respect to the
Guaranteed Obligations. In addition to guaranteeing the Borrowers’ expense
reimbursement and indemnification obligations described in Section 10.7 of the
Credit Agreement (and without limiting the same), the Guarantors agree to
reimburse the

12

--------------------------------------------------------------------------------

Administrative Agent and the Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including reasonable attorneys’ and
paralegals’ fees and time charges of outside counsel and paralegals for the
Administrative Agent and the Holders of Guaranteed Obligations), paid or
incurred by the Administrative Agent or any Holder of Guaranteed Obligations in
connection with the collection and enforcement of amounts due under this
Guaranty.

                 Section 17.      Setoff. At any time after the occurrence and
during the continuance of a Default, each Holder of Guaranteed Obligations and
the Administrative Agent may, without notice to any Guarantor and regardless of
the acceptance of any security or collateral for the payment hereof, appropriate
and apply toward the payment of all or any part of the Guaranteed Obligations
then due and payable (by acceleration or otherwise) (i) any indebtedness due or
to become due from such Holder of Guaranteed Obligations or the Administrative
Agent to any Guarantor, and (ii) any moneys, credits or other property belonging
to any Guarantor, at any time held by or coming into the possession of such
Holder of Guaranteed Obligations or the Administrative Agents.

                 Section 18.      Financial Information. Each Guarantor hereby
assumes responsibility for keeping itself informed of the financial condition of
the Borrowers, the other Guarantors and any and all endorsers and/or other
guarantors of all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations,
or any part thereof, that diligent inquiry would reveal, and each Guarantor
hereby agrees that none of the Holders of Guaranteed Obligations or the
Administrative Agent shall have any duty to advise such Guarantor of information
known to any of them regarding such condition or any such circumstances. In the
event any Holder of Guaranteed Obligations or the Administrative Agent, in its
sole discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Holder of Guaranteed Obligations or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Guaranteed Obligations or the Administrative
Agent, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential, (iii) to make any other or future
disclosures of such information or any other information to such Guarantor or
(iv) to provide any such information to any other Guarantor.

                 Section 19.      Severability. Wherever possible, each
provision of this Guaranty shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Guaranty
shall be prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Guaranty.

                 Section 20.      Merger. This Guaranty represents the final
agreement of each of the Guarantors with respect to the matters contained herein
and may not be contradicted by evidence of prior or contemporaneous agreements,
or subsequent oral agreements, between the Guarantor and any Holder of
Guaranteed Obligations or the Administrative Agent.

13

--------------------------------------------------------------------------------

                 Section 21.      Headings. Section headings in this Guaranty
are for convenience of reference only and shall not govern the interpretation of
any provision of this Guaranty.

                 Section 22.       Judgment Currency. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due from any
Guarantor hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given. The
obligations of each Guarantor in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, of any sum adjudged to be so due in such other currency such Holder
of Guaranteed Obligations (including the Administrative Agent), as the case may
be, may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
in the specified currency, each Guarantor agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Article XII of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

                 Section 23.       Swedish Guarantors.

                 (A)              Swedish Companies Act. In respect of any
Guarantors organized under the laws of Sweden (the “Swedish Guarantors”), the
obligations of such Guarantors under this Guaranty shall be limited if (and only
if) required by an application of the provisions of the Swedish Companies Act
(Sw: aktiebolagslagen) (2005:551) in force from time to time regulating the
purpose of a company’s business, prohibited loans and guarantees and
distribution of assets (including profits/dividends) (assuming that all steps
open to such Guarantors and all its shareholders to authorise its obligations
under this Guaranty have been taken) and it is understood that the liability of
such Guarantors under this Guaranty only applies to the extent permitted by the
above mentioned provisions of the Swedish Companies Act.

                 (B)        Limitations. In respect of any Swedish Guarantor,
this Guaranty shall not apply to Obligations of ArvinMeritor Holdings Mexico,
Inc.

                 Section 24.      Luxembourg Guarantors.

14

--------------------------------------------------------------------------------

                 (A)        Notwithstanding any other provisions of this
Guaranty, any other guaranty entered into in connection with the Credit
Agreement or as a result of the Credit Agreement or any other Loan Document, in
relation to each Guarantor organized under the laws of Luxembourg (the
“Luxembourg Guarantor”) the maximum amount payable by that Luxembourg Guarantor
under this Guaranty, any other guaranty entered into in connection with the
Credit Agreement or as a result of the Credit Agreement shall at no time exceed
the Maximum Amount (as defined below) of that Luxembourg Guarantor.

                 (B)        The “Maximum Amount” of any Luxembourg Guarantor
means the aggregate of:


                 (i)        the outstanding intercompany loans (including
without limitation by way of promissory notes) made directly or indirectly to
that Luxembourg Guarantor which have been funded with moneys received by the
Borrowers under the Credit Agreement; and


                 (ii)       an amount equal to 85% of the greater of (A) that
Luxembourg Guarantor’s Fair Value (as defined below) on the date on which a
demand is first made on that Luxembourg Guarantor under this Guaranty after the
deduction of any amount payable or paid in accordance with paragraph (i) above
and (B) that Luxembourg Guarantor’s Fair Value (as defined below) at the date of
this Agreement after the deduction of the amount payable or paid in accordance
with paragraph (i) above.


A Luxembourg Guarantor’s “Fair Value” means the market value of the assets of
that Luxembourg Guarantor as reasonably determined by the Administrative Agent
as at a specific date less all existing liabilities (including tax liabilities)
incurred from time to time by that Luxembourg Guarantor and as reflected from
time to time in the books of that Luxembourg Guarantor.


                 (C)        The obligations and liabilities of any Luxembourg
Guarantor under this Guaranty shall not include any obligation which, if
incurred, would constitute either (a) a misuse of corporate assets as defined
under Article 171-1 of the Luxembourg Company Act of August 10, 1915, as amended
from time to time, (the “Luxembourg Company Act”) or (b) financial assistance.

                 (D)        No Luxembourg Guarantor shall at any time have any
liability under this Guaranty to the extent that, if it were so liable, it would
contravene any mandatory provision of Luxembourg law.

                 Section 25.      Counterparts. This Guaranty may be executed in
any number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Guaranty by signing
any such counterpart.

The remainder of this page is intentionally blank.

15

--------------------------------------------------------------------------------


  ARVINYL WEST, INC
ARVIN INTERNATIONAL HOLDINGS, LLC
ARVINMERITOR ASSEMBLY, LLC
ARVINMERITOR BRAKE HOLDINGS, INC.
ARVINMERITOR HOLDINGS MEXICO, INC.
ARVINMERITOR OE, LLC
ARVINMERITOR TECHNOLOGY, LLC
ARVIN REPLACEMENT PRODUCTS FINANCE, LLC
EUCLID INDUSTRIES, LLC
GABRIEL EUROPE, INC.
GABRIEL RIDE CONTROL PRODUCTS, INC.
MAREMONT CORPORATION
MAREMONT EXHAUST PRODUCTS, INC.
MERITOR I ACQUISITION CORPORATION
MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.), INC.
MERITOR HEAVY VEHICLE SYSTEMS, LLC
MERITOR HEAVY VEHICLE SYSTEMS (MEXICO), INC.
MERITOR HEAVY VEHICLE SYSTEMS (SINGAPORE) PTE., LTD.
MERITOR HEAVY VEHICLE SYSTEMS (VENEZUELA), INC.
MERITOR LIGHT VEHICLE SYSTEMS (SPAIN) INC.
MERITOR MANAGEMENT CORP.
MERITOR TECHNOLOGY, INC.
MERITOR TRANSMISSION CORPORATION
ARVINMERITOR FILTERS OPERATING CO., LLC
ARVINMERITOR FILTERS HOLDING CO., LLC
ARVIN TECHNOLOGIES, INC.
ARVINMERITOR, INC.
ARVIN INDUSTRIES FOREIGN SALES CORPORATION



  By: /s/ Mary A. Lehmann    

--------------------------------------------------------------------------------

    Name:
Title: Mary A. Lehmann
Vice President and Treasurer



SIGNATURE PAGE TO SUBSIDIARY GUARANTY

--------------------------------------------------------------------------------


  ARVINMERITOR B.V.

  By: /s/ Rien Nuijt    

--------------------------------------------------------------------------------

    Name:
Title: Rien Nuijt
Director




SIGNATURE PAGE TO SUBSIDIARY GUARANTY

--------------------------------------------------------------------------------


  MERITOR HOLDINGS NETHERLANDS B.V.

  By: /s/ Rien Nuijt    

--------------------------------------------------------------------------------

    Name:
Title: Rien Nuijt
Director




SIGNATURE PAGE TO SUBSIDIARY GUARANTY

--------------------------------------------------------------------------------


  ARVINMERITOR LIMITED

  By: /s/ Rakesh Sachdev    

--------------------------------------------------------------------------------

    Name:
Title: Rakesh Sachdev
Director




SIGNATURE PAGE TO SUBSIDIARY GUARANTY

--------------------------------------------------------------------------------


  ARVIN EUROPEAN HOLDINGS (UK) LIMITED

  By: /s/ Rakesh Sachdev    

--------------------------------------------------------------------------------

    Name:
Title: Rakesh Sachdev
Director




SIGNATURE PAGE TO SUBSIDIARY GUARANTY

--------------------------------------------------------------------------------


  MERITOR LUXEMBOURG S.A.R.L.

  By: /s/ Colin Reakes    

--------------------------------------------------------------------------------

    Name:
Title: Colin Reakes
Director




SIGNATURE PAGE TO SUBSIDIARY GUARANTY

--------------------------------------------------------------------------------


  ARVINMERITOR SWEDEN AB

  By: /s/ Bradley Arnold    

--------------------------------------------------------------------------------

    Name:
Title: Bradley Arnold
Director




SIGNATURE PAGE TO SUBSIDIARY GUARANTY

--------------------------------------------------------------------------------

IN WITNESS whereof the Initial Guarantor has executed this Guaranty as a deed
the day and year first above written.


EXECUTED AS A DEED by
ARVIN CAYMAN ISLANDS, LTD. )
)
)
)
)
)
) /s/ Mary A. Lehmann
Duly Authorised Signatory

Name:  Mary A. Lehmann

Title:   Vice President and Treasurer


in the presence of:

/s/ Bonnie Wilkinson  

--------------------------------------------------------------------------------

  Signature of Witness

  Name: Bonnie Wilkinson    

--------------------------------------------------------------------------------

 
Address: 2135 W. Maple Rd.
Troy, MI 48084    

--------------------------------------------------------------------------------

  Occupation: attorney    

--------------------------------------------------------------------------------

  (Note: These details are to be completed in the witness’s own hand writing.)  



SIGNATURE PAGE TO SUBSIDIARY GUARANTY

--------------------------------------------------------------------------------

IN WITNESS whereof the Initial Guarantor has executed this Guaranty as a deed
the day and year first above written.


EXECUTED AS A DEED by
MERITOR CAYMAN ISLANDS, LTD. )
)
)
)
)
)
) /s/ Mary A. Lehmann
Duly Authorised Signatory

Name:  Mary A. Lehmann

Title:   Vice President and Treasurer


in the presence of:

/s/ Bonnie Wilkinson  

--------------------------------------------------------------------------------

  Signature of Witness

  Name: Bonnie Wilkinson    

--------------------------------------------------------------------------------

 
Address: 2135 W. Maple Rd.
Troy, MI 48084    

--------------------------------------------------------------------------------

  Occupation: attorney    

--------------------------------------------------------------------------------

  (Note: These details are to be completed in the witness’s own hand writing.)  



SIGNATURE PAGE TO SUBSIDIARY GUARANTY

--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date first written above:


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as the Administrative Agent

  By: /s/ Teri Streusand    

--------------------------------------------------------------------------------

    Name:
Title: Teri Streusand
Vice President  




SIGNATURE PAGE TO SUBSIDIARY GUARANTY

--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

                 Reference is hereby made to the Subsidiary Guaranty (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), dated as of June 23, 2006, made by certain Subsidiaries
of ArvinMeritor, Inc., an Indiana corporation (each an “Initial Guarantor”, and
together with any additional Subsidiaries which become parties to this Guaranty
by executing a Supplement hereto in the form attached hereto as Annex I, the
“Guarantors”), in favor of JPMorgan Chase Bank, National Association, as the
Administrative Agent for the benefit of itself, the Lenders and the other
Holders of Guaranteed Obligations (in each case, under and as defined in the
Credit Agreement). Each capitalized term used herein and not defined herein
shall have the meaning given to it in the Guaranty.

                 By its execution below, the undersigned, [NAME OF NEW
GUARANTOR], a [corporation][partnership][limited liability company], agrees to
become, and does hereby become, a Guarantor under the Guaranty and agrees to be
bound by such Guaranty as if originally a party thereto. By its execution below,
the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section 1 of the Guaranty are true
and correct in all respects as of the date hereof.

                 IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation]
[partnership][limited liability company] has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, ____.


[NAME OF NEW GUARANTOR]

By: ___________________________
Name:
Title:


--------------------------------------------------------------------------------
